Morton, J.
The question in this case was whether the defendant was the owner or keeper of the dog. One Adams, called by the defendant, had testified on direct examination that the dog was not kept or harbored by the defendant. On cross-examination he testified that he had not said to one Cater that the dog was down in the defendant’s cellar. For the purpose of contradicting him on this testimony, which evidently related to a material point in the case, Cater was called by the plaintiff and asked if he had any conversation with Adams on or about the 26th of January, and he answered that he had. He was then asked what the conversation was, and to this question the defendant objected. The question was allowed, for the purpose of contradicting Adams. The defendant excepted. The witness answered, “ I was asking Mr. Adams, a day or two after I served the notice on Mr. Bemis, what Mr. Bemis had done with the dog, and he said he had had him tied up in the cellar.”
*281It was clearly competent for the plaintiff to contradict Adams, and that, as the exceptions show, was the purpose for which the question was permitted. Hathaway v. Crocker, 7 Met. 262, 265. Gould v. Norfolk Lead Co. 9 Cush. 338, 347. Brigham v. Clark, 100 Mass. 430. Indeed, the defendant does not deny that, but insists that the question should have been so worded as to call the attention of the witness directly to the contradicting conversation. But even if that were so, the answer gave only so much of the conversation as related to the keeping of the dog, and the form of the question did the defendant no harm, and became immaterial. Exceptions overruled.